Case: 19-20665     Document: 00515921103         Page: 1     Date Filed: 06/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 30, 2021
                                  No. 19-20665
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Wayne Smith,

                                                           Plaintiff—Appellant,

                                       versus

   MTGLQ Investors, L.P.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1888


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Wayne Smith appeals the district court’s dismissal of his case under
   Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon
   which relief can be granted. Smith asserted claims of violation of the Fair
   Debt Collection Practices Act, negligence, fraudulent concealment,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20665       Document: 00515921103         Page: 2   Date Filed: 06/30/2021




                                    No. 19-20665


   fraudulent inducement, slander of title, and rescission under the Truth in
   Lending Act.      The relief he sought included a declaratory judgment,
   injunctive relief, and monetary damages.
          We review “a district court’s dismissal under Federal Rule of Civil
   Procedure 12(b)(6) de novo, accepting all well-pleaded facts as true and
   viewing those facts in the light most favorable to the plaintiff.” Harris Cty.
   Texas v. MERSCORP Inc., 791 F.3d 545, 551 (5th Cir. 2015) (internal
   quotation marks and citation omitted). Smith argues that the district court
   erred by dismissing the case without first requiring the defendant, MTGLQ
   Investors, L.P. (MTGLQ), to provide documents proving that it had the
   authority to foreclose on his property.
          The Deed of Trust and assignment records relating to Smith’s
   property were public records, and the district court was permitted to take
   judicial notice of those unrebutted records in granting MTGLQ’s motion to
   dismiss. See Norris v. Hearst Tr., 500 F.3d 454, 461 n.9 (5th Cir. 2007).
   Smith’s argument fails to show that his allegations stated a claim upon which
   relief could be granted. See MERSCORP, 791 F.3d at 551; Fed. R. Civ.
   P. 12(b)(6). Smith does not brief any other argument challenging the district
   court’s reasons for dismissing his claims, and he has thus waived any such
   arguments. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)
   (recognizing that even pro se litigants must brief arguments in order to
   maintain them).
          Accordingly, the district court’s judgment is AFFIRMED. Smith’s
   motion seeking an order to prevent the collection of payment from him is
   DENIED.




                                         2